                   Case 3:20-cv-05535-MLP Document 27 Filed 01/21/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 9                                           AT TACOMA

10   CHRIS FOWLER,                                          Civil No. C20-5535-MLP

11             Plaintiff,

12             vs.                                          ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14             Defendant.

15
               Based upon the stipulation of the parties, IT IS HEREBY ORDERED as follows:
16
     1.        Pursuant to sentence four of 42 U.S.C. § 405(g), the Defendant Commissioner of Social
17
               Security’s decision, with respect to Plaintiff’s application for supplemental security
18
               income under Title XVI of the Social Security Act, is REVERSED and REMANDED to
19
               the Commissioner for further administrative proceedings and a new decision.
20
     2.        Upon remand, the ALJ will:
21
              a.       Reevaluate the opinion evidence;
22
              b.       As necessary, reevaluate the claimant’s residual functional capacity; and
23
              c.       Conduct a new hearing, obtain vocational testimony, resolve any apparent conflicts
24
                       between the vocational testimony and the Dictionary of Occupational Titles as
     Page 1          ORDER - [C20-5535-MLP]
               Case 3:20-cv-05535-MLP Document 27 Filed 01/21/21 Page 2 of 2



 1
                     required by Social Security Ruling 00-4p, and render findings at step five of the
 2
                     sequential evaluation process.
 3
     LET JUDGMENT BE ENTERED ACCORDINGLY.
 4
              DATED this 21st day of January 2021.
 5


                                                          A
 6

 7                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge
 8

 9

10   Presented by:

11   s/ Lars J. Nelson
     LARS J. NELSON
12   Special Assistant United States Attorney
     Office of the General Counsel
13   Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
14   Seattle, WA 98104-7075
     Telephone: (206) 615-3717
15   Fax: (206) 615-2531
     lars.nelson@ssa.gov
16

17

18

19

20

21

22

23

24

     Page 2      ORDER - [C20-5535-MLP]
